In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1078V
                                         UNPUBLISHED


    MICHAL AARONSON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 3, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On July 24, 2018, Michal Aaronson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 6, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 27, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On January 2, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$65,000.00. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                    )
 MICHAL AARONSON,                                   )
                                                    )
                Petitioner,                         )
                                                    )   No. 18-1078V
 v.                                                 )   Chief Special Master Corcoran
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 24, 2018, Michal Aaronson (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a suffered a shoulder injury related to vaccine

administration (“SIRVA”) as result of an influenza (“flu”) vaccine administered on October 6,

2016. On December 23, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On December 27, 2019, Chief Special Master

Corcoran issued a Ruling on Entitlement finding that petitioner was entitled to compensation.

       I.      Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$65,000.00 in pain and suffering damages, which represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.     Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
lump sum payment of $65,000.00 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Colleen C. Hartley
                                                       COLLEEN C. HARTLEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 616-3644
                                                       Fax: (202) 353-2988
DATED: January 2, 2020




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2